SADLER, Justice (dissenting). The majority on rehearing have been persuaded the direction from State Board of Education to Mora County Board of Education amounted to no more than a recommendation and lacks the. essentials of an order subject to enforcement by mandamus. This, in the face of the fact that the Mora County Board rejected it, not on the ground it lacked character as an “order,” but, rather, because the motion for its adoption had not carried before the State Board by the necessary majority, McCormick v. Board of Education of Hobbs, 58 N.M. 648, 274 P.2d 299, to the contrary notwithstanding. The questioned writing originated out of an appeal before State Board by' thfc four teachers who are defendants in error before us. It states action of the County Board in transferring these teachers was without legal justification and, continuing in the very language employed, “recommends to Mora County Board of Education that they reconsider their decision and reinstate the teachers in their former positions." (Emphasis mine.) The majority have ignored, completely, the italicized portion of the order. Simply because the State Board employed polite and courteous language in approaching the mandate of the writing, it is seized upon in the prevailing opinion to temper the steel in the language commanding the local board'what to do, namely, “reinstate the teachers .in their former positions.” The State Board was authorized on this appeal to choose one of two alternatives, either affirm action of the County Board or reverse it. It had no' statutory authority to do anything else. It chose the latter alternative by telling the local board exactly what tó do. Under the circumstances, to treat the order of the State Board as a “recommendation” is to constitute its solemn action in this matter a meaningless “gesture”! The County Board, the State Board and the District Judge, all and each, interpreted the writing as an order. We should give the language the same interpretation. Compare Cadwell v. Higginbotham, 20 N.M. 482, 151 P. 315; Butler Paper Co. v. Sydney, 47 N.M. 463, 144 P.2d 170; Schreiber v. Baca, 58 N.M. 766, 276 P.2d 902. The power to issue a peremptory writ ,!óf mandamus on an ex parte application where the right to require the performance of the act is clear and it is apparent no valid excuse can be given for not performing is recognized in our law both by the statute itself, 1953 Comp., § 22-12-7, and by decisions thereunder. See, Territory of New Mexico ex. rel. Coler v. Board of County Com’rs, 14 N.M. 134, 89 P. 252; Board of County Commissioners of Guadalupe County v. District Court, 29 N.M. 244, 251, 223 P. 516. An emergent situation was presented to the trial judge when he acted in this matter. It was on the very eve of the fall opening of the public schools. It was of the highest importance that the personnel and placement of the teaching staff be set at rest. Thus confronted with a petition for the peremptory writ, the “right to the performance of the act being clear and there being apparent no valid excuse for not performing,” the judge acted promptly and, in my opinion, quite correctly. It is my belief that our decision, heretofore filed and today withdrawn, has gone far toward settling and clarifying the muddled situation in which the school system of Mora County finds itself. Today’s majority action, reversing our previous position, simply stirs up dying embers and prolongs the heat of controversy. The learned trial judge who was on the ground and familiar with the local situation entered an order that was just and lawful. It rights a grave wrong and merits our affirmance. See Smith v. School Dist. No. 18, 115 Mont. 102, 139 P.2d 518. As always in cases of this kind, it is the public school children of Mora County who become the innocent victims of this prolonged court fight. For the second year in succession on the eve of fall opening of the public schools, the controversy continues to rage undiminished. The decision of the trial judge was calculated to end the controversy. In my opinion, he acted wisely, justly and lawfully. His judgment should be affirmed. The majority ruling otherwise, I dissent.